DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 1/4/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 1/4/21, with respect to claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 

Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Regarding applicant's argument for claim 1, on page 8, examiner notes that the argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  No specific argument against Nishida has been made, therefore the previous rejection remains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0264786 by Nishida et al.
2)	Regarding claim 1, Nishida teaches a printing apparatus (figure 1, item 10; an MFP) comprising: one or more memories, wherein a setting of valid or a setting of invalid for an automatic printing function to perform printing processing of print data associated with the user without instructions from the user in response to authentication of the user is stored in the one or more memories (paragraph 43; immediate print flag stored in job within the printer for a received job is determined); and one or more processors (figure 1, item 26; a CPU) that execute a set of instructions to: make valid a setting of a predetermined function that limits the use of the automatic printing function (paragraph 45; “immediate output stop condition” is determined met [i.e. “valid”] or not, the “predetermined function” being a detection of other persons in the vicinity, for example), wherein the setting of the predetermined function is a setting for the printing apparatus (paragraph 45; detection of persons in the vicinity of the printer is a setting for the printer); and perform
control for making invalid or not making valid the setting of the automatic printing function, in a case where the setting of the predetermined function is valid (paragraph 
3)	Regarding claim 2, Nishida teaches the printing apparatus according to claim 1, wherein in response to execution of the setting of the predetermined function, a setting of valid of the automatic printing function that is held is changed to a setting of invalid (paragraph 58; in response to sensing another nearby user and a predetermined size of the job, immediate printing is made invalid).
4)	Regarding claim 3, Nishida teaches the printing apparatus according to claim 1, wherein in a case where the setting of the predetermined function is performed, on a setting screen otherwise capable of receiving change instructions of the setting of the automatic printing function from a user (paragraph 45; printer screen is capable of receiving settings of automatic print setting functions from service personnel), a display is produced so that the setting of invalid for the automatic printing function cannot be changed to the setting of valid (figure 3; paragraph 47; screen displayed when auto print is invalidated cannot be used to make printing automatic as the print job has already required user input).
5)	Regarding claim 4, Nishida teaches the printing apparatus according to claim 1, wherein- 38 -10199024US01 the setting of the predetermined function is a setting that limits the automatic printing function by the setting of the predetermined function being performed (paragraph 58; immediate printing is limited to the conditions described).
6)	Claims 11 and 12 are taught in the same manner as described in the rejection of claim 1 above.
7)	Regarding claim 13, Nishida teaches the printing apparatus according to claim 1, wherein the one or more processors further execute the set of instructions to: receive print data (figure 2, item S10; jobs are received); save the received print data (figure 2, item S14; received job is held at printer at least until user authentication); authenticate a user (paragraphs 26 and 44; user is authenticated); and in a case where the setting of valid of the automatic printing function is held, perform printing processing of print data associated with the user without instructions from the user in response to authentication of the user (paragraph 46; figure 2; immediate printing is performed after authentication of the user).
8)	Claim 14 is taught in the same manner as described in the rejection of claim 1 above with the exception of: perform control for making valid the setting of the automatic printing function and for making invalid the setting of the predetermined function, or perform control for making invalid the setting of the automatic printing function and for making valid the setting of the predetermined function (paragraph 47; auto print is invalidated when the “predetermined function” [i.e. detection of another person] is valid [i.e. is true]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0264786 by Nishida et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2011/0085805 by Yamaguchi et al.
	Nishida does not specifically teach the printing apparatus according to claim 1, wherein the setting of the predetermined function includes a setting to receive an encrypted secure print job and not to receive a print job that is not an encrypted secure print job.
	Yamaguchi teaches the printing apparatus according to claim 1, wherein the setting of the predetermined function includes a setting to receive an encrypted secure print job and not to receive a print job that is not an encrypted secure print job (paragraph 22; printer can be set to mode to only output secure print jobs).

	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nishida with Yamaguchi to add a printer setting for only accepting secure jobs.  The motivation for doing so would have been to prevent information leakage.  Therefore it would have been obvious to combine Nishida with Yamaguchi to obtain the invention of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672